COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           William Harris v. Anika Bell-Gray

Appellate case number:         01-15-00686-CV

Trial court case number: 15-CV-0165-A

Trial court:                   405th District Court of Galveston County

         On August 26, 2015, appellant, William Harris, proceeding pro se and incarcerated, filed
an affidavit of indigence for appellate costs in this Court in the above-referenced appeal, which
the Clerk of this Court referred to the trial clerk. See TEX. R. APP. P. 20.1(a)(2), (c)(1), (d),
25.1(a). On November 24, 2015, the trial clerk filed a supplemental clerk’s record in this Court
with, among other things, a clerk’s affidavit certifying that no request for a hearing on appellee’s
September 17, 2015 contest to appellant’s affidavit was filed, and no timely hearing or ruling
was held or made by the trial court as of November 23, 2015. Unless the trial court signs an
order sustaining the contest to the affidavit of indigence, within ten days after the contest is filed,
provided the trial court did not extend the time to conduct a hearing, the affidavit’s allegations
will be deemed true. See id. 20.1(i)(2)(A), (i)(4).
         Accordingly, the allegations in the affidavit of indigence are deemed true, and appellant
is entitled to proceed without advance payment of appellate costs. See TEX. R. APP. P. at 20.1(f).
However, the clerk’s record was already filed on September 21, 2015, and on September 15,
2015, the court reporter’s information sheet stated that there was no reporter’s record taken.
Thus, the Clerk of this Court is ORDERED to deem the appellant indigent and that he is allowed
to proceed on appeal without advance payment of costs for purposes of the appellate filing fee
and the clerk’s record fee.
         Also, appellant’s “Motion Request for a Copy of Clerk’s Record,” filed on October 21,
2015, in this Court, is GRANTED. The trial clerk is ORDERED to mail a copy of the clerk’s
record to appellant within 10 days of the date of this Order. Because appellant filed his brief on
November 23, 2015, appellee’s brief, if any, is due by December 23, 2015. See TEX. R. APP. P.
38.6(b).
         It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                       

Date: December 1, 2015